DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 20, 2022.
Applicant's election with traverse of Species I in the reply filed on June 20, 2022 is acknowledged.  The traversal is on the ground(s) that Fig. 5 does not depict another embodiment but rather an illustrative view that depicts the stress concentrations of the present design as compared.  This is not found persuasive because Paragraph [0021] disclose “Referring now to Fig. 5, there is shown an illustration where the left half of the drawing illustrates stress concentration properties that might be observed in a valve seat plate 80 according to the present disclosure, in comparison with a valve seat plate 180 of another design including a pressure control passage 196 and a valve seat 198 on the right half of the illustration. Different zones of stress magnitude are shown with different sectioning. On the right side of Fig. 5, in the design formed without a stress-limiting annular groove, it can be seen that a high stress level 200 might be observed at or near an intersection of bores forming pressure control passage 196.” Even if Fig. 5 is only used as a sample of the stress concentrations. The valve seat plate 180 is of another design and formed without a stress-limiting annular groove on the right side as shown in Fig. 5.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised sealing surface forming the valve seat and extending continuously circumferentially around the center axis as amended in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In Fig. 3, the raised sealing surface 120 is shown as a four fan-shaped surfaces with the peaks cutoff or removed to form a bore called “pressure control passage 96.” Neither the drawings nor the specification discloses that the raised sealing surface 120… extending continuously circumferentially around the center axis as amended in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the raised sealing surface forming the valve seat and extending continuously circumferentially around the center axis as amended in claim 1. Fig. 3, the raised sealing surface 120 is shown as a four fan-shaped surfaces with the peaks cutoff or removed to form a bore called “pressure control passage 96.” Neither the drawings nor the specification discloses that the raised sealing surface 120… extending continuously circumferentially around the center axis as amended in claim 1. Clarification is respectfully requested. See enlarged Fig. 3 below.

    PNG
    media_image1.png
    296
    676
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claim 6 a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The exact acceptable tolerance (+/- 5%, +/- 10% or +/- 20%) from the required two fold measurement is uncertain. Similar rejection applies to claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US 6,056,264. Benson hereafter).
With respect to claim 1, Benson discloses a valve seat plate (24) for a fuel injector (10. Figs. 1-3B) in an internal combustion engine comprising: 
a disc-shaped body (of 24) defining a center axis and having an outer peripheral surface (outer cylindrical surface of 24) extending between a first (top) side of the disc-shaped body (Fig. 3A) and a second (bottom) side of the disc-shaped body (Fig. 3B); 
the disc-shaped body defining a nozzle supply passage (28) structured to (capable of) fluidly connect a high-pressure passage (26) to a nozzle chamber (needle cavity 108 of ‘114. US 5,676,114 {‘114 hereafter} incorporated by reference. Col. 4, line 9) in the fuel injector, a pressure control passage (46-52) structured to fluidly connect the nozzle chamber to a low-pressure drain (67), and a valve seat (66 and 48); 
the valve seat being formed on the first side of the disc-shaped body and coaxially arranged with the pressure control passage to (capable of) receive a valve (14 and 56) for controlling the fluid connection between the nozzle chamber and the low-pressure drain; and 
the disc-shaped body further having formed therein an annular groove (64. Fig. 3A) positioned radially inward of the nozzle supply passage and extending circumferentially around the valve seat and axially inward from the first side of the disc-shaped body; and 
the disc-shaped body further includes a raised sealing surface (inner surface of 62) forming the valve seat and extending continuously circumferentially around the center axis.
With respect to claim 3, Benson discloses wherein the disc-shaped body further includes a central island (defined by 66 and 67. Fig. 3A) formed by the annular groove, and the valve seat is located on the central island.
With respect to claim 4, Benson discloses wherein the pressure control passage is formed by a first bore (defined by 62) extending axially inward from the first side of the disc-shaped body, and a second bore (occupied by 50) extending axially inward from the second side of the disc-shaped body, and wherein the first bore intersects the second bore at an intersection that is closer to the first side of the disc-shaped body than to the second side of the disc-shaped body (Fig. 2).
With respect to claim 8, Benson discloses wherein the disc-shaped body further includes a plurality of additional raised sealing surfaces (66) located radially outward of the raised sealing surface forming the valve seat.
With respect to claim 9, Benson discloses wherein the plurality of additional raised sealing surfaces each include a (inner) leading edge located on an inner circle that is centered on the center axis.
With respect to claim 10, Benson discloses wherein the plurality of additional raised sealing surfaces each further includes a trailing (outer) edge located on an outer circle that is centered on the center axis, and wherein the inner circle is spaced radially outward of the annular groove.
With respect to claim 11, Benson discloses a valve seat plate (24) for a fuel injector (10. Figs. 1-3B) comprising: 
a disc-shaped body (of 24) defining a center axis and having an outer peripheral surface (outer cylindrical surface of 24) extending circumferentially around the center axis and axially between a first (top) side and a second (bottom) side of the disc-shaped body; 
the disc-shaped body defining a nozzle supply passage (28) and a pressure control passage (46-52) each extending through the disc-shaped body between the first side and the second side; 
a valve seat (66 and 48) is formed on the first side of the disc-shaped body and is fluidly connected to the pressure control passage; and 
a stress-limiting groove (64. Fig. 3A) is formed in the first side and extends circumferentially around the valve seat at a location radially outward of the valve seat and radially inward of the nozzle supply passage; and 
the disc-shaped body further including an end surface (top surface with four holes pointed by marker 24 in Fig. 3A) upon the first side oriented normal to the center axis and extending from the stress-limiting groove to the outer peripheral surface (outer cylindrical surface of 24).
With respect to claim 12, Benson discloses the valve seat plate further comprising: a plurality of raised sealing surfaces (66) formed on the upper side of the disc-shaped body and having a circumferential distribution around the center axis; and a plurality of flow channels (67) formed on the upper side and having an alternating arrangement with the plurality of raised sealing surfaces.
With respect to claim 13, Benson discloses wherein the plurality of raised sealing surfaces each include a leading (inner) edge, and the leading edges are located upon a common circle centered on the center axis.
With respect to claim 16, Benson discloses the valve seat plate further comprising a central island (defined by 66 and 67. Fig. 3A), and the stress-limiting groove extends circumferentially around the central island and the valve seat is located on the central island.
With respect to claim 17, Benson discloses a valve seat plate (24) for a fuel injector (10. Figs. 1-3B) comprising: 
a disc-shaped body (of 24) defining a center axis and having an outer peripheral surface (outer cylindrical surface of 24) extending circumferentially around the center axis, and axially between a first (top) side of the disc-shaped body having an axial end surface (Fig. 3A), and a second (bottom) side of the disc-shaped body; 
the disc-shaped body defining a nozzle supply passage (28) and a pressure control passage (46-52) each extending through the disc-shaped body between the first side and the second side; 
a valve seat (66 and 48) formed in the first side and fluidly connected to the pressure control passage, and the center axis extends through the valve seat; 
a first set of sealing surfaces (66) raised relative to the axial end surface and distributed circumferentially around the valve seat at a location that is radially inward; 
a second set of sealing surfaces (walls defining 46) raised relative to the axial end surface, and distributed circumferentially around the center axis at a location that is radially outward of the first set of sealing surface and spaced radially inward of the outer peripheral surface (outer cylindrical surface of 24); and 
a stress-limiting groove (64. Fig. 3A) formed in the first side and extending circumferentially around the valve seat at a location that is radially between the first set of sealing surfaces and the second set of sealing surfaces.
With respect to claim 18, Benson discloses wherein a stand-back zone (top and bottom areas bulged into 64. Fig. 3A) extends radially between the stress-limiting groove and the second set of sealing surfaces.
With respect to claim 19, Benson discloses wherein a distribution of the second set of sealing surfaces circumferentially around the center axis is radially symmetric, and a plurality of flow channels (left and right outer recesses in Fig. 3A) are formed between adjacent ones of the second set of sealing surfaces (Fig. 3A).
With respect to claim 20, Benson discloses wherein the disc-shaped body includes a central island (defined by 66 and 67. Fig. 3A), and the valve seat and the first set of sealing surfaces are located on the central island.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benson.
With respect to claim 5, Benson discloses the valve seat plate as in claim 4 except for wherein an axial depth of the annular groove from the first side of the valve seat plate is greater than an axial depth of the intersection from the first side of the valve seat plate.
However, it would have been an obvious matter of design choice to deepen the annular groove from the first side of the valve seat plate or deepen the intersection from the second side of the valve seat plate, since such a modification would have involved a mere change in the size (depth) of a component.  A change in size (or depth) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the depth of the annular groove or the intersection (fluid chock point)) to produce a predictable solution (desired valve motions and flow rate regulation), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. Therefore, claim 5 is deemed obvious over Benson’s invention.
With respect to claim 6, Benson discloses the valve seat plate as in claim 5 except for wherein an outer diameter dimension of the annular groove is about two times the outer diameter dimension of the central island.
However, it would have been an obvious matter of design choice to make the outer diameter dimension of the annular groove to about two times the outer diameter dimension of the central island, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the sizes of the annular groove or the central island) to produce a predictable solution (desired valve motions and flow rate regulation), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. Therefore, claim 7 is deemed obvious over Benson’s invention.
With respect to claim 7, Benson discloses the valve seat plate as in claim 6 except for wherein the axial depth of the annular groove is about half the outer diameter dimension of the annular groove or greater.
However, it would have been an obvious matter of design choice to make the axial depth of the annular groove is about half the outer diameter dimension of the annular groove or greater, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the size of the annular groove) to produce a predictable solution (desired valve motions and flow rate regulation), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. Therefore, claim 7 is deemed obvious over Benson’s invention.
With respect to claim 14, Benson discloses wherein: the pressure control passage is formed by a bore (defined by 62) extending axially inward from the first side, and a counterbore (occupied by 50) extending axially inward from the second side; an intersection is defined by the bore and the counterbore.
Benson fails to disclose the stress-limiting groove extends axially inward from the first side to an axial depth that is axially between the intersection and the second side of the disc-shaped body.
However, it would have been an obvious matter of design choice to deepen the annular groove to an axial depth that is axially between the intersection and the second side of the disc-shaped body, since such a modification would have involved a mere change in the size (depth) of a component.  A change in size (or depth) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the depth of the annular groove or the intersection (fluid chock point)) to produce a predictable solution (desired valve motions and flow rate regulation), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. Therefore, claim 14 is deemed obvious over Benson’s invention.
With respect to claim 15, Benson discloses the valve seat plate as in claim 14 except for wherein the annular groove defines an outer diameter dimension, and the axial depth is equal to at least one-half of the outer diameter dimension.
However, it would have been an obvious matter of design choice to make the axial depth is equal to at least one-half of the outer diameter dimension, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the size of the annular groove) to produce a predictable solution (desired valve motions and flow rate regulation), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. Therefore, claim 15 is deemed obvious over Benson’s invention.

Response to Arguments
Applicant's arguments filed on October 12, 2022 have been fully considered but they are not persuasive. 
With respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, the Applicant argues that “a person of ordinary would likely determine that "about two times" means from 1.5 times to 2.4 times or conduct a closely similar analysis.” Applicant’s argument, using the terms “would likely determine,” exactly proof the ambiguity in the claim presented by the Examiner. Yes, a person of ordinary would not conclude one times or three times as “about two times.” However, based on the Applicant’s argument of 1.5 times to 2.4 times, it is still unclear if 2.49 times qualify to be under "about two times" and why? If 2.49 times is okay, then want about 2.5 times? Is the 0.5 times of the 2.5 times based on the 50% of one whole number of 1 or 50% of the base number, which is 2 times? 50% of one whole number of 1 is 0.5, 50% of the base number 2 is 1. Which one is it? Again, the exact acceptable tolerance (+/- 5%, +/- 10% or +/- 20%) from the required two-fold measurement is uncertain. 
With respect to claim 1, Applicant argues that Benson fails to disclose the newly amended limitation because “Feature 66 does not perform the sealing function of a valve seat.” The Examiner respectfully disagrees. First, “valve seat” does not always (100% of times) refers to a fully sealing function device. There are a lot of “valve seat” that simply function to partially seal to a fluid passage or performing a “chock valve” system to a fluid passage, and some valve seats simply function as a mechanical stop for a valve. Second, the “valve seat” identified by the Examiner is armature stop 66 (mechanical stop of a moving valve) and valve seat 48 (sealing of a fluid passage). Even, Benson named 48 and “valve seat.” Third, the newly amended limitations in claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
With respect to claims 11 and 17, the Applicant argues that Benson fails to disclose “an end surface upon the first side oriented normal to the center axis and extending from the stress-limiting groove to the outer peripheral surface” and “a second set of sealing surfaces raised relative to the axial end surface, and distributed circumferentially around the center axis at a location that is radially outward of the first set of sealing surface and spaced radially inward of the outer peripheral surface.” The applicant’s argument has been considered but is moot due to the new interpretation of the Benson reference. The outer peripheral surface is now being interpreted as the outer cylindrical surface of 24. See detailed rejections elaborated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 4, 2022